Citation Nr: 1531371	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  12-27 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral hearing loss disability.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.  

3.  Entitlement to service connection for a bilateral hearing loss disability.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1955 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which confirmed and continued previous denials of service connection for bilateral hearing loss and tinnitus. 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In unappealed decisions, dated in March and August 2005, the RO denied the Veteran's claim for service connection for bilateral hearing loss.

2.  Assuming its credibility, the evidence associated with the claims file subsequent to the August 2005 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral hearing loss disability.

3.  In an unappealed decision, dated in August 2005, the RO denied the Veteran's claim for service connection for tinnitus.

4.  Assuming its credibility, the evidence associated with the claims file subsequent to the August 2005 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.  


CONCLUSIONS OF LAW

1.  The March and August 2005 decisions that denied the Veteran's claim for service connection for bilateral hearing loss are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

2.  New and material evidence having been received, the claim for service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  The August 2005 decision that denied the Veteran's claim for service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

4.  New and material evidence having been received, the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2014). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the claims for new and material evidence, the Board is reopening the service connection claims.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeals in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Analysis -New and Material Evidence 

In March 2005, the Veteran's claim for service connection for hearing loss was denied because there was no evidence of an event in service to which the current disability could be attributed.  In August 2005, the RO confirmed the denial, and also denied the Veteran's claim for service connection for tinnitus.  The tinnitus denial was based on a finding that there was no evidence of in-service tinnitus, and that in a VA examination, the Veteran reported onset in 1995.  On that basis, the VA examiner offered a negative nexus opinion.  Evidence of record at the time of that decision included personnel records, lay statements by the Veteran, audiograms, and a VA examination.  The Veteran did not appeal the denials, nor did he submit new and material evidence within one year of the decision.  Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As such, the March and August 2005 decisions became final.

Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).


In August 2009, the Veteran contacted VA and indicated an intent to reopen his previously denied claims.  In December 2009, the RO denied the claims, finding that no new and material evidence had been submitted.  The Veteran filed a timely appeal.  In September 2014, the RO reopened the claims in a supplemental statement of the case, and denied them on the merits.

Since the August 2005 Rating Decision, evidence submitted includes hearing tests from as far back as the 1980's and 1990's conducted by the Veteran's place of employment showing hearing loss, more recent audiological examinations, and a September 2014 examination noting a reported history of noise exposure in service and that the Veteran stated he started hearing buzzing in his ears during service after shooting howitzers.  Assuming the credibility of the evidence above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the August 2005 decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the possibility of substantiating a nexus between service and the Veteran's current disabilities, due to the Veteran showing hearing loss as far back as 1985 with significant hearing loss noted prior to participation in a conservation program, an element of service connection that was previously unsubstantiated.  

New and material evidence having been received, reopening of the previously denied claims of service connection for bilateral hearing loss and tinnitus is warranted.  As will be discussed below, additional development is required prior to addressing the underlying merits of the claims.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral hearing loss disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.
REMAND

Previous examiners, including the September 2014 VA examiner, have indicated that they could not determine whether the Veteran's hearing loss and tinnitus were as likely as not related to service without resorting to mere speculation because of lack of documentation in service, as the Veteran's service treatment records (STRs) were destroyed in a fire.  The Board notes however, that regardless of the unavailability of STRs, that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  For example, the applicable regulation, 38 C.F.R. § 3.385, does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In the instant case, the Veteran has stated that he was a field artillery man in Korea.  See June 2004 lay statement.  His DD 214 confirms that his military occupational specialty was in Field Artillery.  He stated worked with 90 and 120 millimeter guns, howitzers, and heavy motors.  The Veteran is competent to report what he experienced in service, and his DD 214 is consistent with his description of his job and the type of noise exposure he may have incurred.  The Veteran should therefore be afforded a new examination, and the Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed bilateral tinnitus and hearing loss.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims folder and this Remand must be provided to and reviewed by the examiner and the examination must reflect that such a review was undertaken.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Specifically, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss and tinnitus are etiologically related to service, to include the conceded exposure to artillery noise.

In doing so, the examiner's attention is invited to:
the Veteran's credible lay statements that he was exposed to noise in service as Korea where he was in the Field Artillery, including 90 and 120 mm guns, howitzers, and heavy motors.  

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).
 
2.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


